UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
HOME LOAN INVESTMENT BANK, F.S.B.,
and SYNERGY REALTY GROUP, INC.,

                           Plaintiffs,       MEMORANDUM AND ORDER
                                             10-CV-4677(JS)(AYS)
          -against-

GOODNESS & MERCY, INC., MARY GILLIAM,
HARRIET A. GILLIAM, NEW YORK STATE
DEPARTMENT OF TAXATION & FINANCE, NEW
YORK STATE WORKERS’ COMPENSATION BOARD,
and CAPITAL ONE BANK USA, N.A.,

                         Defendants.
---------------------------------------X
APPEARANCES
For Plaintiffs:
Home Loan Investment
Bank, F.S.B. and
Synergy Realty
Group, Inc.              William J. Geller, Esq.
                         Adam Leitman Bailey, P.C.
                         One Battery Park Plaza, 18th Floor
                         New York, NY 10271
For Defendants:
Goodness & Mercy, Inc.,
Mary Gilliam, and
Harriet A. Gilliam       Harriet A. Gilliam, Esq.
                         Law Office of Harriet A. Gilliam
                         21 W Second St
                         P.O. Box 1485
                         Riverhead, NY 11901

SEYBERT, District Judge:

          On July 31, 2012, the Honorable Arthur D. Spatt1 granted

Home Loan Investment Bank, F.S.B. and Synergy Realty Group, Inc.

(together “Plaintiff”) a Judgment of Foreclosure and Sale (the


1 This matter was transferred to the undersigned on April 11,
2018. (See Recusal Order, Docket Entry 108.)
“Foreclosure Judgment”) against Goodness & Mercy, Inc. (“Goodness

& Mercy”), Mary Gilliam, and Harriet A. Gilliam (collectively

“Defendants”) to foreclose on two mortgages.           (Foreclosure J.,

Docket Entry 57.)    The Foreclosure Judgment identifies the two

mortgaged premises as 67 East Main Street, Riverhead, New York,

11901 (the “East Main Street Property”) and 23 Midway Drive,

Riverhead,   New   York    11901   (the   “Midway    Drive   Property”).

(Foreclosure J. at 1.)      Further, it provides that the East Main

Street Property would be sold first, “following which Plaintiff

may make an application for a determination that a deficiency

remains following that [s]ale, which application, in the event of

a deficiency, may be joined with a request for an order permitting

the sale of the Midway Drive Property.”      (Foreclosure J. at 4.)

          On June 8, 2017, the court-appointed Master conducted a

sale of the East Main Street Property, which was sold to Plaintiff

for $500,000.   (Report of Sale, Docket Entry 85, ¶¶ 1-2.)        After

the sale, the Master concluded that $188,330.39 remains due on the

Foreclosure Judgment.     (Report of Sale ¶ 7.)     The Master filed his

Report of Sale on September 15, 2017.

          Currently pending before the Court are: (1) Defendants’

motion for a hearing regarding their objections to the Master’s

Report of Sale, (Docket Entry 86); (2) Defendants’ motion for an

inquest on the sale price and to vacate the sale, (Docket Entry

87); (3) Defendants’ motion to set aside the Report of Sale (Docket

                                   2
Entry 88); (4) Plaintiff’s motion for an order of sale for the

Midway Drive Property and to confirm the Report of Sale, (Docket

Entry 89); (5) Plaintiff’s motion for a Writ of Assistance to put

them in possession of the East Main Street Property, (Docket Entry

89); (6) Plaintiff’s motion to substitute Synergy Realty Group,

Inc.   as   Plaintiff     in    this    action,   (Docket      Entry    89);   (7)

Plaintiff’s motion to vacate a notice of pendency, (Docket Entry

92); and (8) Plaintiff’s motion for sanctions (Docket Entry 94).

On April 25, 2018, the Court referred the motions to Magistrate

Judge Anne Y. Shields for a report and recommendation.                 (Referral

Order, Docket Entry 112.)

            On August 31, 2018, Judge Shields issued her Report and

Recommendation. (R&R, Docket Entry 113.) Judge Shields recommends

that Defendants’ motions be denied and that Plaintiff’s motions

for an order of sale, to confirm the Report of Sale, to substitute

Synergy Realty Group, Inc., and to vacate a notice of pendency be

granted.     (R&R    at    2.)         Additionally,     she   recommends      that

Plaintiff’s motion for a Writ of Assistance be denied without

prejudice to renewal and that Plaintiff’s motion for sanctions be

denied   without    prejudice     to    renewal   upon    a    full   evidentiary

hearing.    (R&R at 2.)        On September 14, 2018, both parties filed

objections to the R&R. (Pl.’s Obj., Docket Entry 118; Defs.’ Obj.,

Docket Entry 119.) Plaintiff’s objections are limited to the R&R’s

recommendations on the motion for a Writ of Assistance and the

                                          3
motion for sanctions.       On September 28, 2018, both parties filed

responses opposing the other’s objections. (Pl.’s Opp. Br., Docket

Entry 120; Defs.’ Opp. Br., Docket Entry 121.)

            Upon review of Judge Shields’ R&R and the parties’

submissions, Plaintiff’s objections are OVERRULED, Defendants’

objections are OVERRULED, and Judge Shields’ R&R is ADOPTED in its

entirety.

                                DISCUSSION

            “When evaluating the report and recommendation of a

magistrate judge, the district court may adopt those portions of

the report to which no objections have been made and which are not

facially erroneous.”       Walker v. Vaughan, 216 F. Supp. 2d 290, 291

(S.D.N.Y. 2002) (citation omitted).           A party may serve and file

specific, written objections to a magistrate judge’s report and

recommendation within fourteen days of being served with the

recommended disposition.        See FED. R. CIV. P. 72(b)(2).               Upon

receiving    any   timely    objections      to   the    magistrate    judge’s

recommendation, the district court “may accept, reject, or modify,

in whole or in part, the findings or recommendations made by the

magistrate judge.”    28 U.S.C. § 636(b)(1)(C); see also FED. R. CIV.

P. 72(b)(3).   A party that objects to a report and recommendation

must   point   out   the    specific       portions     of   the   report   and

recommendation to which they are objecting.             See Barratt v. Joie,

No. 96-CV-0324, 2002 WL 335014, at *1 (S.D.N.Y. Mar. 4, 2002).

                                       4
             When a party raises an objection to a magistrate judge’s

report, the Court must conduct a de novo review of any contested

sections of the report.           See Pizarro v. Bartlett, 776 F. Supp.

815, 817 (S.D.N.Y. 1991).              However, where a party “makes only

conclusory     or    general    objections,       or   simply       reiterates    his

original     arguments,        the     Court      reviews     the       Report    and

Recommendation only for clear error.”              Walker, 216 F. Supp. 2d at

291 (internal quotation marks and citation omitted).

             The Court has considered the objections of both parties

and conducted a de novo review of Judge Shields’ well-reasoned and

thorough     R&R.       The    Court    agrees     with      her     reasoning    and

recommendations and ADOPTS the R&R in its entirety.

                                     CONCLUSION

             Upon review of Judge Shields’ R&R and the parties’

submissions,        Plaintiff’s      objections     (Docket        Entry   118)   are

OVERRULED,     Defendants’        objections       (Docket      Entry      119)   are

OVERRULED, and Judge Shields’ R&R (Docket Entry 113) is ADOPTED in

its entirety.

             The disposition of the motions is as follows:

     (1)     Defendants’ motion for a hearing regarding their
             objections to the Report of Sale (Docket Entry 86)
             is DENIED.

     (2)     Defendants’ motion for an inquest on the sale price
             and to vacate the sale (Docket Entry 87) is DENIED.

     (3)     Defendants’ motion to set aside the Report of Sale
             (Docket Entry 88) is DENIED.

                                         5
(4)   Plaintiff’s motions for an order of sale for the
      Midway Drive Property, to confirm the Report of
      Sale, and to substitute a party (Docket Entry 89)
      are GRANTED.    Plaintiff’s motion for a writ of
      assistance (Docket Entry 89) is DENIED WITHOUT
      PREJUDICE and with leave to renew in accordance
      with Judge Shields’ R&R. The Report of Sale (Docket
      Entry 85) is CONFIRMED. Plaintiff is directed to
      file a proposed Judgment of Foreclosure and Sale
      which includes a proposed date for the sale of the
      Midway Drive Property, publication method, and sums
      due for the Court’s consideration within fourteen
      (14) days of the date of this Memorandum and Order.
      Plaintiff is further directed to renew its motion
      for a writ of assistance within thirty (30) days
      of the date of this Memorandum and Order, and if
      the procedural requirements have been satisfied,
      the Court will issue the writ expeditiously. The
      Individual   Defendants   are   directed  to   make
      themselves available for service and warned that
      the Court will not tolerate any further attempts
      to evade service. Further, the Clerk of the Court
      is directed to SUBSTITUTE Synergy Realty Group,
      Inc. for Home Loan Investment Bank, F.S.B. as
      Plaintiff in this action.

(5)   Plaintiff’s motion to vacate a notice of pendency,
      (Docket Entry 92) is GRANTED.       The Notice of
      Pendency filed in the New York State Supreme Court,
      Suffolk County, on October 31, 2017 (Docket Entry
      92-9) is VACATED. Further, Plaintiff is entitled
      to an award of attorneys’ fees and costs in
      connection with this motion and is directed to file
      a motion for attorneys’ fees and costs, along with
      the appropriate documentation, within thirty (30)
      days of the date of this Memorandum and Order.

(6)   Plaintiff’s motion for sanctions (Docket Entry 94)
      is DENIED WITHOUT PREJUDICE to renewal upon a full
      evidentiary hearing. Plaintiff, if it chooses, is
      directed to file a renewed sanctions motion and
      supporting evidence within thirty (30) days of the
      date of this Memorandum and Order. If the motion
      is renewed, Defendants are directed to file their
      opposition, including all relevant evidence, within
      sixty (60) days of the date of this Memorandum and

                            6
         Order. Upon the completion of briefing, the motion
         is HEREBY REFERRED to Judge Shields for a full
         evidentiary hearing.


                                   SO ORDERED.


                                   /s/ JOANNA SEYBERT______
                                   Joanna Seybert, U.S.D.J.

Dated:   September 30 , 2018
         Central Islip, New York




                               7
